DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 9/17/2019.	
Claim(s) 1-19 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on:
9/17/2019
11/15/2019
1/20/2019
2/20/2020
3/26/2020
4/2/2020
6/19/2020
7/20/2020
10/15/2020
are in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below. The Remarks accompanying the 6/19/2020 IDS state that certain NPL citations on the 11/15/2019 IDS contained incorrect dates. (Remarks of 6/19/2020). Therefore, those citations on the 11/15/2019 IDS are crossed off.
Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 5 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites a “Raman ratio of 5 to 10.” It is unclear to which “ratio” (i.e. numerator and denominator) this is referring. The Specification refers to certain peaks, but does so in a i.e. “[t]he polarized Raman ratio may be expressed as…” (S. 3: [0057]) (emphasis added). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim 1-17 and 19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. (US 7,323,157 to Kinloch, et al.) in view of:
(i) Li, et al., Direct Spinning of Carbon Nanotube Fibers from Chemical Vapor Deposition Synthesis, Science 2004; 304: 276-278 (hereinafter “Li at __”), and
(ii) Methane, accessed online at https://www.engineeringtoolbox.com/methane-d_1420.html on 25 June 2021 (hereinafter “Methane at __”) to show a state of fact. 

With respect to Claim 1, this claim requires “introducing a raw material that comprises a carbon source and a catalyst into a reaction chamber having a heating means.” Kinloch teaches introducing a carbon source (Kinloch 3: [0051]) and a catalyst (Kinloch 3: [0054]) into a reaction chamber (Kinloch 5: [0092]; “Fig. 1”) (reactor 12) having heating means. (Kinloch 5: [0092], “Fig. 1”) (furnace 10). 
Claim 1 further requires “converting the carbon source into a plurality of carbon nanotubes in a heating part of the reaction chamber with thermal energy supplied by the heating means.” The carbon source is converted into nanotubes. See e.g. (Kinloch 5: [0094]). 
Claim 1 further requires “growing the plurality of carbon nanotubes in the vertical direction to form a yarn by the interactions among the carbon nanotubes.” Nanotubes are grown in a vertical direction. (Kinloch “Fig. 1,” 5: [0092] et seq.). 
Claim 1 further requires “the following parameter M is controlled so as to be maintained at 150°C·m·mg/sec to 1,800°C·m·mg/sec: M=TLF in the above equation, T is the operating temperature (°C) of the heating means, L is the length of the heating part (m), and F is the feed rate of the raw material (mg/sec). 
Kinloch teaches temperatures of 500-1600°C. (Kinloch 2: [0034]). 
Kinloch teaches a feed rate of 0.01-10 mL/min. (Kinloch 3: [0053]). A number of carbon sources are taught. (Kinloch 3: [0051]). One source, methane (claimed in a dependent claim), has a density of 0.7168 kg/m3. (Methane at 1). Converting to mg/mL:
            
                
                    
                        
                            
                                0.7168
                                 
                                k
                                g
                            
                            
                                
                                    
                                        m
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        6
                                    
                                
                                 
                                m
                                g
                            
                            
                                1
                                 
                                k
                                g
                            
                        
                    
                
                
                    
                        
                            
                                1
                                 
                                
                                    
                                        m
                                    
                                    
                                        3
                                    
                                
                            
                            
                                
                                    
                                        10
                                    
                                    
                                        6
                                    
                                
                                
                                    
                                         
                                        c
                                        m
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                1
                                 
                                
                                    
                                        c
                                        m
                                    
                                    
                                        3
                                    
                                
                            
                            
                                
                                    
                                        1
                                         
                                        m
                                        L
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                =
                0.7168
                 
                
                    
                        m
                        g
                    
                    
                        m
                        L
                    
                
                 
            
        
Note that in Kinloch, the length of furnace 10 appears approximately the same as the reactor. (Kinloch “Fig. 1,” 5: [0092] – “The apparatus comprises a vertically arranged cylindrical furnace 10 enclosing a vertically arranged cylindrical quartz reactor 12.”). Kinloch states:
(internal diameter 65 mm, 1400 nm long) which was heated to 1180°C.

(Kinloch 5: [0108]). Kinloch reports the length of the reactor in nanometers and the diameter in millimeters. Kinloch teaches dimensions of the screw which collects the nanotubes in the device shown in Figure 1, and reports these in millimeters. (Kinloch 5: [0092]). Thus, of the dimensions reported for the reactor, two are in the same units (millimeters) and one is in different units (nanometers). Millimeters and nanometers are 6 orders of magnitude apart, i.e. 1400 nm is 0.0014 mm. Figure 1 would not appear to show a reactor with a length vastly shorter than its width. It would appear to show the opposite:

    PNG
    media_image1.png
    779
    571
    media_image1.png
    Greyscale


The following findings of fact are made: 
(1) All other mentions of dimension in the reactor are in millimeters. See (Kinloch 5: [0106], 6: [0114]). 
(2) The nanotube fibers produced in the various examples are reported as, e.g. 20 to 50 µm in diameter. (Kinloch 6: [0117]). This converts to 20,000 nm to 50,000 nm. This means that, according to the text of Kinloch, the nanotube fibers are approximately 14 to 36 times as wide as the reactor is long. (20,000nm/1400nm – 50,000nm/1400nm = 14.28 – 35.71). The figures and description do not appear to support such a result.
(3) Kinloch teaches the aspect ratio (length to diameter ratio) is on the order of 1000. (Kinloch 6: [0117]). This means the length is 1000*(20 µm to 50 µm) = 20,000 µm to 50,000 µm. This converts to 20,000,000 nm to 50,000,000 nm. According to the text of Kinloch, this would mean the nanotube fibers are approximately 14,286 to 35,714 times as long as the reactor. (20,000,000 nm / 1400 nm to 50,000,000 nm / 1400 nm). The figures and description do not appear to support such a result. 
(4) Li, which understood as the academic journal article corresponding to the Kinloch patent publication, strongly suggests a lab scale device that would fit in a room (e.g. on the order of a meter), versus a chemical plant that sits on acres. (Li, entire reference). Li does not teach the dimensions of the reactor, but would also not appear to teach the results described above (e.g. a fiber 35,000 times as long as the reactor it was made in). 

(6) The Kinloch application matured into a patent: US 7,323,157 to Kinloch, et al. As understood, no Certificate of Correction exists to address the length of the reactor. 
Notwithstanding point (6) above, it is submitted that all of the above facts strongly suggest that Kinloch contained a typographical error, i.e. an errant keystroke (“n” is next to “m” on the QWERTY keyboard) was made typing the length of the reactor. It is submitted that a length of 1400 mm was intended to give consonance with the rest of the units reported for the reactor in Kinloch. 
If Kinloch reported a reactor length of 1400 mm (or 1.4 m), then for a furnace/heating means of similar length (taught by Figure 1 of Kinloch), 10 ml/min (0.167 ml/s) of methane, and a temperature of 1180° C (Kinlcoh 5: [0108] – Example 2”),  a value of M = (1180°C)(1.4 m)(0.167 mL/s)(0.7168 mg/mL) = 197 °C·m·mg/sec. This reads on the claimed range, as would other flow/temperature combinations for a given length. 
However, as discussed above, Kinloch teaches a heating means length of approximately 1400 nm. This difference does not not impart patentability. First, as discussed above, it is submitted that this is an obvious typographical error, and one of skill in the art would recognize this. Second, changes in size do not impart patentability. MPEP 2144.04 IV. A. Third, if the length of the reactor is really only 1400 nm, one would be motivated to make it (and in turn the heating means) longer to accommodate the parts that go in the reactor, for example the nanotube catcher 18. (Kinloch 5: [0092]). As recited, the nanotube catcher would have to be on the order of nanometers, but be strong enough to catch the nanotubes and withstand the forces from the process gas and screw collecting the nanotubes. 

As to Claim 2, the discussion accompanying Claim 1 is relied on.
As to Claim 3, the catalyst content is taught. (Kinloch 3-4: [0055]). 
As to Claim 4, notwithstanding the issues above, this claim recites properties that require specialized testing, not at the disposal of the Office, to verify. However, as the same process is taught, it is expected the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 5, Kinloch teaches at least 0.5 N/Tex. Tex is understood to be atextile unite referring to grams/kilometer. The claim does not recite the amount of fiber corresponding to the claimed strength. However, as the same process is taught, it is expected the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 6, see discussion of Claim 1. 
As to Claim 7, see discussion of Claim 1.
As to Claim 8, an injector, heating part, gathering part, and outlet part are all taught. (Kinloch 5: [0092] et seq., “Fig. 1”).
As to Claim 9, magnetic forces are taught. (Kinloch 5: [0103]). 
As to Claim 10, the carbon sources are taught. (Kinloch 3: [0051]). 
As to Claim 11, ferrocene is taught. (Kinloch 4: [0055]). 
As to Claim 12, ferrocene is taught. (Kinloch 4: [0055]).
As to Claim 13, catalyst promoters/activators in the claimed content are taught. (Kinloch 4: [0057]). 
As to Claim 14, carrier gasses are introduced. (Kinloch 2: [0035] et seq.). 
As to Claim 15, hydrogen and argon are taught. (Kinloch 2: [0036]). 
As to Claim 16, the feed rates are taught. Id. 
As to Claim 17, catalytic growth of carbon nanotubes is taught. (Kinloch 5: [0105] et seq. – “Example 2,” passim). 
As to Claim 19, a yarn is taught. (Kinloch “Fig. 10,” entire reference). 

II. Claim 18 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. (US 7,323,157 to Kinloch, et al.) in view of:
(i) Li, et al., Direct Spinning of Carbon Nanotube Fibers from Chemical Vapor Deposition Synthesis, Science 2004; 304: 276-278 (hereinafter “Li at __”), 
(ii) Methane, accessed online at https://www.engineeringtoolbox.com/methane-d_1420.html on 25 June 2021 (hereinafter “Methane at __”) to show a state of fact, and further in view of:
(iii) Qiu, et al, Liquid Infiltration into Carbon Nanotube Fibers: Effect on Structure and Electrical Properties, ACS Nano 2013; 7(10): 8412-8422 with Suppelmental Information (hereinafter “Qiu at __”).  

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 18, to the extent Kinloch may not teach immersion in a solvent, this difference does not impart patentability. Qiu appears to be an improvement of the so-called “Cambridge process” of making nanotube fibers (i.e. the process described in Kinloch/Li). Note the “Methods” section refers to the floating catalyst CVD method and references Li in footnote 6. (Qiu at 8421). The nanotube fibers are immersed in a solvent. Id. See also (Qiu at 8418, col. 1) (“The CNT yarnlike fibers displayed an intriguing change in electrical resistance with time on immersion in liquid organic solvents ….”). One would be motivated to immerse the fibers in Kinloch, per Qiu, for any number of reasons, for example, to influence the electrical performance of the fibers. (Qiu “Absract,” passim). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736